Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
In the response of 8/15/2021, Applicant amended claims 1 and 11 and added new claim 20.  Therefore claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/15/2021, with respect to the rejection(s) of claim(s) 1-19under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ginzburg et al. (USP 7,477,627 B2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 depends from itself and therefore does not contain a reference to a previously set forth and then specifies a further limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For purposes of examination, claim 20 is examined as depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US Pub. 2009/0102681 A1)(hereinafter Brennan) in view of Hamalainen (US Pub. 2003/0021243 A1)(hereinafter Hamalainen) in view of Ginzburg et al. (USP 7,477,627 B2)(hereinafter Ginzburg)
Regarding claim 1, Brennan discloses a consumption meter arranged to determine a consumed quantity of a utility at the consumer site, (Brennan, Fig. 1 and meter interface units (MIU), where each MIU collects data from a designated utility meter)
comprising: a communication unit comprising a transmitter and a receiver arranged for communication via a network, (Brennan, Fig 1 and ¶0014; The MIU 10 includes a radio transmitter/receiver that transmits the data to a collector 14.)
and being arranged to autonomously transmit (Brennan, Figs. 1 and 4 and ¶0014; FIG. 1 shows a schematic of a fixed network automatic utility meter reading system … )
data frames in accordance with a set of transmission parameters, (Brennan, Figs. 1 and 4 and ¶¶0012-0013; FIG. 3 shows a sequence diagram of a data transmission packet in accordance with one example of the present invention. FIGS. 4a-4d show detailed sequence diagrams of various examples of transmission packets in accordance with the present invention. ¶0014 In these embodiments, data for each type of utility may be transmitted on different frequencies)
 to receive, within a limited time window following transmission of said data frame (DF), an acknowledgement frame (Brennan, ¶0023; Once the consumption data has been transmitted the MIU will listen for a very brief period (approx. 10-30 msec) to receive an acknowledgement …)
comprising link data indicative of receipt of said data frame by an associated collector, (Brennan, ¶0028; The collector receives the MIU message, )
 and to adjust the set of transmission parameters for transmission of a subsequent data frame in response to said link data; (Brennan, ¶025; Each reception from a collector will have the received signal strength (RSSI) logged. ¶¶0028-0029; the MIU will log the last four collector RSSI values and perform a running average of signal strength. If the margin for the communication link between the MIU and collector is ever below the specified value, the MIU renegotiates the link by transmitting at full power and updating the link values… the MIU may use the signal to noise ratio measured from the collector's transmission to adjust the power the MIU uses for its transmission.)
and in case no acknowledgement frame is received within said limited time window, increase link margin according to a fall back algorithm being arranged (Brennan, ¶0028; If the MIU fails to hear the ACK, the MIU reverts to full power on the next transmission and the sequence starts over.)
to count a number of consecutive missing acknowledgement frames in response to transmission of consecutive data frames, While Brennan ¶0037discloses counting a number of missing acknowledgements, “If the 13 retransmissions are required in any seven-day period…”  Brennan does not specifically disclose 
Hamalainen discloses  to count a number of consecutive missing acknowledge frames (N) in response to transmission of consecutive data frames, and if the number of consecutive missing acknowledge frames exceeds a predetermined threshold value, to determine an adjusted set of transmission parameters in response to the number of consecutive missing acknowledge frames (N). (Hamalainen, Fig. 3 and ¶0039; the decision process used to determine whether or not to perform link adaptation is shown where the decision is made based on whether there have been a number of consecutive SIR target changes provided by the outer-loop power control, or a number of consecutive ACK/NACK signals, in either the up direction (or NACK signals) or down direction (or ACK signals) in excess of some predetermined limit L1 (for up commands or NACK signals) or L2 (for down commands or ACK.)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Brennan with the known technique the count system of being able to count consecutive missing acknowledgements in order provide a fast and robust link adaptation functionality. 
and if the number of consecutive missing acknowledgement frames exceeds a predetermined threshold value, to determine an adjusted set of transmission parameters in response to the number of consecutive missing acknowledgement frames (N). (Brennan, ¶¶0037-0038; ..the MIUs may need to reconfigure the )  
While Hamalainen, ¶0039, discloses a predetermined threshold value of the number of consecutive missing acknowledgement frames, (predetermined limit L1 (for up commands or NACK signals), Hamalainen does not discuss how the threshold value is selected and therefore does not disclose is selected to ensure that a probability of the associated collector successfully regulating the link margin is greater than a probability of increasing the link margin due to collision.  Ginzburg, in the same area of endeavor, however, discloses the limitation. (Ginzburg, Fig. 2 and Col. 5, Lines41-Col. 6, Line13; the data or statistics collected, calculated or stored in link quality measurer 214 may include for example, data on PER that is attributable to noise (PER noise) 218 or PER that is attributable to collisions (PER collision) 222; Col. 6, Lines 13-56; If, it is determined that a PER for transmitted frames is high and that such high PER is attributable to PER collisions 222, a controller such as for example link controller 216 by way of link quality measurer 214, may in some embodiments deliver a signal 222 to RTS controller 226 … to adjust transmission    If… it is determined … that such high PER is attributable to PER noise, then link quality measurer 214 or link controller 216 or some other component may deliver a signal 218 to a controller, … to adjust a transmission parameter such as for example data rate or fragmentation.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Hamalainen with the known technique of selection to ensure that a probability of the associated collector successfully regulating the link margin is greater than a probability of increasing the link margin due to collision, as taught by Ginzburg, in order to provide an adaptive transmission system that makes adjustments that improve transmit quality. (Ginzburg, Abstract and Col. 6, Lines 13-56)
 Regarding claim 11, Brennan discloses a method for remote reading of a consumption meter (Brennan, Fig. 1 and Abstract and ¶0006; a plurality of meter interface units (MIU), where each MIU collects data from a designated utility meter)
via a network, (Brennan, Figs. 1 and 4 and ¶0014; FIG. 1 shows a schematic of a fixed network automatic utility meter reading system in accordance with one example of the present invention…the invention described throughout this document can be used for other types of utility systems such as gas or electric. In these embodiments, data for each type of utility may be transmitted on different frequencies)
Brennan, Figs. 1 and 4 and  ¶¶0012-0013; FIG. 3 shows a sequence diagram of a data transmission packet in accordance with one example of the present invention. FIGS. 4a-4d show detailed sequence diagrams of various examples of transmission packets in accordance with the present invention. ¶0014 In these embodiments, data for each type of utility may be transmitted on different frequencies)
receiving at a collector the data frame comprising data indicative of the consumed quantity of the utility, ( Brennan, ¶0014; Once the collector receives the data, it is transmitted to a central host 20 computer that is maintained by the utility.  If one connection fails then the Collector or Host can switch to an alternate media for communications.)
determining by the collector a measure of link margin for receipt of said data frame, (Brennan, ¶0028; The collector receiver sensitivity and/or transmit power may also be optimized based on the RSSI reading from MIUs.)
and transmitting from the collector to the consumption meter an acknowledgement frame comprising link data in response to the measure of link margin, (Brennan, ¶0028; The collector receives the MIU message, measures )
receiving at the consumption meter, within a limited time window, the acknowledgement frame comprising link data, (Brennan, ¶0023; Once the consumption data has been transmitted the MIU will listen for a very brief period (approx. 10-30 msec) to receive an acknowledgement and any special communications schedule.)
and adjusting at the consumption meter, the set of transmission parameters for transmission of a subsequent data frame in response to: (0028; The MIU and collector may optimize their communication link to allow lower power transmissions where possible.)
in the case that an acknowledgment frame was received, said link data, (Brennan, ¶0028; The MIU receives ACK, the reduction command and measures RSSI. On the next transmission by MIU, it transmits at reduced power. On the next transmission by MIU, it transmits at reduced power. The MIU's message indicates the amount of its power reduction and may include a command telling the collector the amount to reduce its power by.)
or in the case that no acknowledgment frame was received, a fall back algorithm (Brennan, ¶0028; If the MIU fails to hear the ACK which indicates either the collectors power was reduced too much or the MIUs power was reduced too much, the MIU reverts to full power on the next transmission)
If the 13 retransmissions are required in any seven-day period…” Brennan does not specifically disclose the count is of consecutive missing acknowledgements.  Hamalainen, also in the field of wireless transmission power control, however, discloses the limitation. 
Hamalainen discloses wherein the fall back algorithm is arranged: to count a number of consecutive missing acknowledge frames (N) in response to transmission of consecutive data frames, and if the number of consecutive missing acknowledge frames exceeds a predetermined threshold value, to determine an adjusted set of transmission parameters in response to the number of consecutive missing acknowledge frames (N). (Hamalainen, Fig. 3 and ¶0039; the decision process used to determine whether or not to perform link adaptation is shown where the decision is made based on whether there have been a number of consecutive SIR target changes provided by the outer-loop power control, or a number of consecutive ACK/NACK signals, in either the up direction (or NACK signals) or down direction (or ACK signals) in excess of some predetermined limit L1 (for up commands or NACK signals) or L2 (for down commands or ACK.)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Brennan with the 
and if the number of consecutive missing acknowledgment frames exceeds a predetermined threshold value, to determine an adjusted set of transmission parameters in response to the number of consecutive missing acknowledgement frames (N).  (Brennan, ¶¶0037-0038; … the MIUs may need to reconfigure the communications links with the collector. If the 13 retransmissions are required in any seven-day period, the MIU will automatically reconfigure its links and select a new primary collector using the procedures previously described.  An ACK packet is sent after receipt of a successful transmission. This stops an MIU from transmitting again after its transmission is successfully received.)  
While Hamalainen, ¶0039, discloses a predetermined threshold value of the number of consecutive missing acknowledgement frames, (predetermined limit L1 (for up commands or NACK signals), Hamalainen does not discuss the selection of the threshold value and therefore does not disclose is selected to ensure that a probability of the associated collector successfully regulating the link margin is greater than a probability of increasing the link margin due to collision.  Ginzburg, in the same area of endeavor, however, discloses the limitation. (Ginzburg, Fig. 2 and Col. 5, Lines41-Col. 6, Line13; the data or statistics collected, calculated or stored in link quality measurer 214 may include for example, data on PER that is attributable to noise (PER noise) 218 or PER ; Col. 6, Lines 13-56; If, it is determined that a PER for transmitted frames is high and that such high PER is attributable to PER collisions 222, a controller such as for example link controller 216 by way of link quality measurer 214, may in some embodiments deliver a signal 222 to RTS controller 226 which may in some embodiments deliver a signal to Tx Schedule 204 to adjust transmission parameters. Such adjustments may include for example, implementing RTS protection 226 or adjusting an RTS threshold 230.   If… it is determined by for example, … that such high PER is attributable to PER noise, then link quality measurer 214 or link controller 216 or some other component may deliver a signal 218 to a controller, such as for example data rate and fragment size controller 220, which may in some embodiments deliver a signal 228 to adjust a transmission parameter such as for example data rate or fragmentation.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Hamalainen with the known technique of selection to ensure that a probability of the associated collector successfully regulating the link margin is greater than a probability of increasing the link margin due to collision, as taught by Ginzburg, in order to provide an adaptive transmission system that makes adjustments that improve transmit quality. (Ginzburg, Abstract and Col. 6, Lines 13-56)

Regarding claims 2, Hamalainen discloses wherein in the fall back algorithm increases the link margin gradually in a number of steps, each step including adjusting either one or both of a transmission power or a coding rate. (Hamalainen, Fig. 3 and ¶0039; the decision process used to determine whether or not to perform link adaptation is shown where the decision is made based on whether there have been a number of consecutive SIR target changes provided by the outer-loop power control, or a number of consecutive ACK/NACK signals, in either the up direction (or NACK signals) or down direction (or ACK signals) in excess of some predetermined limit L1 (for up commands or NACK signals) or L2 (for down commands or ACK.)
Regarding claim 12, Hamalainen discloses further comprising increasing the link margin gradually in a number of steps using the fall back algorithm, each step including adjusting either one or both of a transmission power or a coding rate. (Hamalainen, Fig. 3 and ¶0039; the decision process used to determine whether or not to perform link adaptation is shown where the decision is made based on whether there have been a number of consecutive SIR target changes provided by the outer-loop power control, or a number of consecutive ACK/NACK signals, in either the up direction (or NACK signals) or down direction (or ACK signals) in excess of some predetermined limit L1 (for up commands or NACK signals) or L2 (for down commands or ACK.)
Regarding claims 3, Brennan discloses wherein the communication unit is arranged to adjust the set of transmission parameters in response to the link data, and Brennan, ¶025; Each reception from a collector will have the received signal strength (RSSI) logged. ¶¶0028-0029; the MIU will log the last four collector RSSI values and perform a running average of signal strength. If the margin for the communication link between the MIU and collector is ever below the specified value, the MIU renegotiates the link by transmitting at full power and updating the link values… the MIU may use the signal to noise ratio measured from the collector's transmission to adjust the power the MIU uses for its transmission.)
Regarding claim 13, Brennan discloses further comprising arranging the communication unit to adjust the set of transmission parameters in response to the link data, wherein the transmission parameters include one or more of: transmission power, data rate, coding rate, transmission channel, or transmission spreading factor. (Brennan, ¶025; Each reception from a collector will have the received signal strength (RSSI) logged. ¶¶0028-0029; the MIU will log the last four collector RSSI values and perform a running average of signal strength. If the margin for the communication link between the MIU and collector is ever below the specified value, the MIU renegotiates the link by transmitting at full power and updating the link values… the MIU may use the signal )
Regarding claims 4, Brennan discloses being arranged to adjust the set of transmission parameters in accordance with an adjustment algorithm in response to the link data. (Brennan, ¶025; Each reception from a collector will have the received signal strength (RSSI) logged. ¶¶0028-0029; the MIU will log the last four collector RSSI values and perform a running average of signal strength. If the margin for the communication link between the MIU and collector is ever below the specified value, the MIU renegotiates the link by transmitting at full power and updating the link values… the MIU may use the signal to noise ratio measured from the collector's transmission to adjust the power the MIU uses for its transmission.)
Regarding claim 14, Brennan discloses further comprising adjusting the set of transmission parameters in accordance with an adjustment algorithm in response to the link data. (Brennan, ¶025; Each reception from a collector will have the received signal strength (RSSI) logged. ¶¶0028-0029; the MIU will log the last four collector RSSI values and perform a running average of signal strength. If the margin for the communication link between the MIU and collector is ever below the specified value, the MIU renegotiates the link by transmitting at full power and updating the link values… the MIU may use the signal )
Regarding claim 5, Brennan discloses wherein the link data comprises a measure of link margin determined by an associated collector, (Brennan, ¶0028; The collector receiver sensitivity and/or transmit power may also be optimized based on the RSSI reading from MIUs. The collector receives the MIU message, measures the signal to noise ratio, and sends ACK and command for MIU to reduce power for its next signal.)
and wherein the adjustment algorithm determines an adjusted set of transmission parameter, so as to obtain a lower link margin in transmission of subsequent data frames, in case a value of the measure of link margin is above a predetermined threshold value. (Brennan, ¶0028; On the next transmission by MIU, it transmits at reduced power. The MIU's message indicates the amount of its power reduction and may include a command telling the collector the amount to reduce its power by.)
Regarding claim 15, Brennan discloses further comprising determining a measure of link margin of the link data by an associated collector, (Brennan, ¶0028; The collector receiver sensitivity and/or transmit power may also be optimized based on the RSSI reading from MIUs. The collector receives the MIU message, measures the signal to noise ratio, and sends ACK and command for MIU to reduce power for its next signal.)
Brennan, ¶0028; On the next transmission by MIU, it transmits at reduced power. The MIU's message indicates the amount of its power reduction and may include a command telling the collector the amount to reduce its power by.)
Regarding claim 6, Brennan discloses wherein the communication unit is arranged to determine a measure of link margin for receipt of the acknowledgement frame, and to transmit link data indicative of said measure of link margin. (Brennan, ¶0019; After activation, the MIU will listen to the collector messages for a period of time. It will use the collector message strength to determine the best link. The MIU will communicate the magnet swipe packet to the collector with the best link margin.)
Regarding claim 16, Brennan discloses further comprising: determining a measure of link margin for receipt of the acknowledgement frame, and transmitting link data indicative of said measure of link margin. . (Brennan, ¶0019; After activation, the MIU will listen to the collector messages for a period of time. It will use the collector message strength to determine the best link. The MIU will communicate the magnet swipe packet to the collector with the best link margin.
Regarding claim 7, Brennan discloses wherein the communication unit is arranged to transmit said link data piggybacked onto a data frame comprising data indicative of the consumed quantity of the utility. (Brennan, ¶0028; On the next transmission by MIU, it transmits at reduced power. The MIU's message indicates the amount of its power reduction and may include a command telling the collector the amount to reduce its power by.)
Regarding claim 17, Brennan discloses further comprising transmitting said link data piggybacked onto a data frame comprising data indicative of the consumed quantity of the utility.  (Brennan, ¶0028; On the next transmission by MIU, it transmits at reduced power. The MIU's message indicates the amount of its power reduction and may include a command telling the collector the amount to reduce its power by.)
Regarding claim 8, Brennan discloses wherein the data frame comprises data indicative of the consumed quantity of the utility. (Brennan, ¶0014; FIG. 1 shows a schematic of a fixed network automatic utility meter reading system in accordance with one example of the present invention…the invention described throughout this document can be used for other types of utility systems such as gas or electric. In these embodiments, data for each type of utility may be transmitted on different frequencies; ¶0023; Once the consumption data has been transmitted the MIU will listen for a )
Regarding claim 9, Brennan discloses being arranged to transmit a data frame comprising data indicative of the consumed quantity of the utility at a predetermined time interval. (Brennan, ¶0023; Readings will be taken at a fixed time during a 24-hour period. The MIU does not have to transmit the time of read because the system knows the time the MIU is programmed to take the reading (typically at midnight or "zero hour").)
Regarding claim 18, Brennan discloses further comprising transmitting a data frame comprising data indicative of the consumed quantity of the utility at a predetermined time interval. . (Brennan, ¶0023; Readings will be taken at a fixed time during a 24-hour period. The MIU does not have to transmit the time of read because the system knows the time the MIU is programmed to take the reading (typically at midnight or "zero hour").)
Regarding claim 10, Brennan discloses a system for remote reading of a plurality of consumption meters via a network, the system comprising: a plurality of consumption meters according to claim 1 (Brennan, ¶0014; In FIG. 1, a system of mechanical water meters 8 are shown attached to a corresponding meter interface unit (MIU) 10. ) 
Brennan, ¶0014; each MIU 10 is intended to be in communication with at least two collectors 14)
each collector comprising a communication unit having a transmitter and a receiver arranged for communication via a network, and being arranged  to receive data frames comprising data indicative of a consumed quantity from a plurality of consumption meters, (Brennan, ¶0015; The collectors have a receiver in them for receiving the RF signal from the MIU. In some embodiments, the collectors include a transmitter if the system is setup for 2-way communications between the collector and MIU.)
to determine a measure of link margin, for receipt of a data frame from a consumption meter, (Brennan, ¶0028; The collector receiver sensitivity and/or transmit power may also be optimized based on the RSSI reading from MIUs.)
and to transmit an acknowledgement frame to the consumption meter comprising link data in response to the measure of link margin; (Brennan, ¶0028; The collector receives the MIU message, measures the signal to noise ratio, and sends ACK and command for MIU to reduce power for its next signal.)
and a computer arranged for communication with the plurality of collectors and being arranged to receive data indicative of the consumed quantity from said plurality of consumption meters collected by the plurality of collectors.( Brennan, ¶0014; Once the collector receives the data, it is transmitted to a central )
Regarding claim 19, Brennan discloses further comprising: providing a plurality of consumption meters, (Brennan, Fig. 1 and Abstract and ¶0006; a plurality of meter interface units (MIU), where each MIU collects data from a designated utility meter)
arranging a plurality of collectors at respective locations, (Brennan, Figs 1 and ¶0014; the collectors 14 are arranged so that each MIU 10 is intended to be in communication with at least two collectors 14 in order to provide redundancy in the system communication links.)
and remote reading the plurality of consumption meters via the network. (Brennan, Figs. 1 and 4 and ¶0014; FIG. 1 shows a schematic of a fixed network automatic utility meter reading system in accordance with one example of the present invention…the invention described throughout this document can be used for other types 
Regarding claim 20, wherein the predetermined threshold value of the number of consecutive missing acknowledgement frames is in a range from 4 to 10. (Hamalainen, Fig. 3 and ¶0039; or a number of consecutive ACK/NACK signals, in either the up direction (or NACK signals) or down direction (or ACK signals) in excess of some predetermined limit L1 (for up commands or NACK signals) or L2 (for down commands or ACK.)   Hamalainen does not specifically disclose that L1 is in the range from 4 to 10. However the setting of the L1 limit is an operational parameter. Therefore it would have been obvious design choice for a person of ordinary skill in the art to implement Hamalainen with an L1 range between 4 to 10, since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges. In re Aller, 220 F.2d 454. (MPEP § 2144.05 II A)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /Srilakshmi K Kumar/SPE, Art Unit 2687